Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 10-13, 16-21,23,25-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ouchi et al. US 2019/0229964 

	Reclaim 1
Ouchi discloses a method of wireless communication performed by a user equipment (UE; fig. 5 (terminal)), comprising 
transmitting an indication of one or more reception parameters (para#71, 77,85,119, 154, 183, 194,196,198 teach at least pscch is used to indicate resource and other 
 
Reclaim 2
Ouchi discloses wherein the one or more reception parameters 
indicate a time-frequency alignment for at least one of (fig.3): the one or more sidelink streams, or the one or more downlink streams (257-258; sidelink streams mapping same TTI, subframe. Therefore aligned sidelink streams).
 		
Reclaim 3
Ouchi discloses (fig.3) wherein the time-frequency alignment identifies at least one of: whether transmission time interval (TTI) durations of the one or more sidelink streams are to at least partially align (para#257-258 sidelink streams mapping same TTI, subframe), whether TTI durations of the one or more downlink streams are to at least partially align, or whether the TTI durations of the one or more sidelink streams are to at least partially align with the TTI durations of the one or more downlink streams (note. The claim recites “or”).



Ouchi discloses (fig.3) wherein the time-frequency alignment identifies at 
least one of: whether respective demodulation reference signals (DMRSs) of the 
one of one or more sidelink streams are to align (para#259,344, 352, 356 DMRS with TTI with sidelink) whether respective DMRSs of the one of one or more downlink streams are to align, or whether the respective DMRSs of the one of one or more sidelink streams are to align with the respective DMRSs of the one of one or more downlink streams (note. The claim recites “or”).

 Reclaim 5
Ouchi discloses wherein transmitting the indication of one or more reception parameters comprises: transmitting the indication of one or more reception parameters to at least one of a serving base station of the UE or one or more other UEs that are to transmit the one or more sidelink streams to the UE (para#140,142 sidelink communication (streams) to other UE).

Reclaim 6
Ouchi discloses a method of wireless communication performed by a user equipment (UE; fig. 5 (terminal)), comprising: 
 identifying (ID) one or more sidelink streams that are based at least in part on one or more transmission parameters of the UE for sidelink communication (para#139-140,154 for sidelink communication;para#196 ID sidelink synchronization signal for parameter) and uplink communication (fig.2 uplink frame for uplink communication), transmission of 

Reclaim 8
Ouchi discloses configuring transmission of respective transmissions for the one or more sidelink streams based at least in part on the one or more transmission parameters of the UE (para#187,197-198 configuration resource for sidelink) and a reception parameter associated with one or more other UEs that are to receive the one or more sidelink streams (para#173, 194,196,198 reception parameter user).

Reclaim 10
Ouchi discloses transmitting the respective transmissions based at least in part on configuring the transmission of the respective transmissions for the one or more sidelink streams(para#187,197-198 configuration resource for sidelink), wherein the respective transmissions comprise: respective demodulation reference signal (DMRS) transmissions (para#137, 220 DMRS transmission).

 Reclaim 11
Ouchi discloses receiving an indication of the reception parameter associated with one or more other UEs from at least one of a serving base station of the UE or the one or more other UEs (para#140,142 sidelink communication (streams) to other UE).

Ouchi discloses configuring the one or more sidelink streams based at least in part on the one or more transmission parameters (para#187,197-198 configuration resource for sidelink).

Reclaim 13
Ouchi discloses wherein configuring the transmission of the one or more sidelink streams comprises: transmitting a scheduling indication of the one or more sidelink streams to a serving base station of the UE that is to receive the one or more uplink stream (para#85-86 scheduling sidelink uplink grant in serving cell between base station and terminal; para#155 sidelink scheduling with destination ID; para#59-71 scheduling uplink between base station and terminal).

Reclaim 16
Ouchi discloses a user equipment (UE; fig. 5 (terminal)) for wireless communication, comprising: 
a memory (not shown);  and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (para#410):
transmit an indication of one or more reception parameters (para#71, 77,85,119, 154, 183, 194,196,198 teach at least pscch is used to indicate resource and other parameter; para#196 reception parameters indicating in window), of the UE, for sidelink communication (para#139-140) and downlink communication (fig.1,para#33-34 downlink radio communication)  and receive, based at least in part on the one or more 

Reclaim 17
Ouchi discloses wherein the one or more reception parameters indicate a time-frequency alignment for at least one of (fig.3): the one or more sidelink streams, or the one or more downlink streams (257-258; sidelink streams mapping same TTI, subframe. Therefore aligned sidelink streams).
 		
Reclaim 18
Ouchi discloses (fig.3) wherein the time-frequency alignment identifies at least one of: whether transmission time interval (TTI) durations of the one or more sidelink streams are to at least partially align (para#257-258 sidelink streams mapping same TTI, subframe), whether TTI durations of the one or more downlink streams are to at least partially align, or whether the TTI durations of the one or more sidelink streams are to at least partially align with the TTI durations of the one or more downlink streams (note. The claim recites “or”).

Reclaim 19
Ouchi discloses (fig.3) wherein the time-frequency alignment identifies at 
least one of: whether respective demodulation reference signals (DMRSs) of the 


Reclaim 20
Ouchi discloses wherein transmitting the indication of one or more reception parameters comprises: transmitting the indication of one or more reception parameters to at least one of a serving base station of the UE or one or more other UEs that are to transmit the one or more sidelink streams to the UE (para#140,142 sidelink communication (streams) to other UE).

Reclaim 21
Ouchi discloses a user equipment (UE; fig. 5 (terminal)) for wireless communication, comprising: 
a memory (not shown);  and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (para#410):
identify (ID) one or more sidelink streams that are based at least in part on one or more transmission parameters of the UE for sidelink communication (para#139-140,154 for sidelink communication;para#196 ID sidelink synchronization signal for parameter) and uplink communication (fig.2 uplink frame for uplink communication), transmission of one or more sidelink streams (para#139-142,154,160,172,196 transmission of sidelink 

Reclaim 23
Ouchi discloses configure transmission of respective transmissions for the one or more sidelink streams based at least in part on the one or more transmission parameters of the UE (para#187,197-198 configuration resource for sidelink) and a reception parameter associated with one or more other UEs that are to receive the one or more sidelink streams (para#173, 194,196,198 reception parameter user).

Reclaim 25
Ouchi discloses transmit the respective transmissions based at least in part on configuring the transmission of the respective transmissions for the one or more sidelink streams(para#187,197-198 configuration resource for sidelink), wherein the respective transmissions comprise: respective demodulation reference signal (DMRS) transmissions (para#137, 220 DMRS transmission).

Reclaim 26
Ouchi discloses receive an indication of the reception parameter associated with one or more other UEs from at least one of a serving base station of the UE or the one or more other UEs (para#140,142 sidelink communication (streams) to other UE).


Ouchi discloses configure the one or more sidelink streams based at least in part on the one or more transmission parameters (para#187,197-198 configuration resource for sidelink).

Reclaim 28
Ouchi discloses wherein configuring the transmission of the one or more sidelink streams comprises: transmitting a scheduling indication of the one or more sidelink streams to a serving base station of the UE that is to receive the one or more uplink stream (para#85-86 scheduling sidelink uplink grant in serving cell between base station and terminal; para#155 sidelink scheduling with destination ID; para#59-71 scheduling uplink between base station and terminal).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 7,22 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. US 2019/0229964 in view of Ghanbarinejad et al. US 2020/0067615

Reclaim 7
The method failed to explicitly teach a quantity of antenna panels or arrays, of the UE, that are available to transmit at least one of the one or more sidelink streams or the one or more uplink streams. 

Ghanbarinejad discloses a quantity (maximum number) of antenna panels or arrays, of the UE, that are available to transmit at least one of the one or more sidelink streams or the one or more uplink streams (para#91,99,100-101,89 maximum number of antenna panels or arrays, of the UE for uplink).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 7 as taught by Ghanbarinejad and a quantity of antenna panels or arrays, of the UE, that are available to transmit at least one of the one or more sidelink streams or the one or more uplink streams.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:

(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 7 as taught by Ghanbarinejad and a quantity of antenna panels or arrays, of the UE, that are available to transmit at least one of the one or more sidelink streams or the one or more uplink streams for the benefit of varying the number (quantity) of antenna panels based on quality, which in turn based distance from user and/or edge of the cell (para#100).

Reclaim 22
The UE failed to explicitly teach a quantity of antenna panels or arrays, of the UE, that are available to transmit at least one of the one or more sidelink streams or the one or more uplink streams. 

Ghanbarinejad discloses a quantity (maximum number) of antenna panels or arrays, of the UE, that are available to transmit at least one of the one or more sidelink 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 22 as taught by Ghanbarinejad and a quantity of antenna panels or arrays, of the UE, that are available to transmit at least one of the one or more sidelink streams or the one or more uplink streams.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 22 as taught by 

Allowable Subject Matter
Claims 9, 14-15, 24, 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RAHEL GUARINO/Primary Examiner, Art Unit 2631